614 So.2d 32 (1993)
STATE of Florida, DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES on Behalf of Christina SHERROUSE, Appellant,
v.
Gary BUSH, Appellee.
No. 92-1725.
District Court of Appeal of Florida, First District.
February 19, 1993.
Joseph R. Boyd and William H. Branch, of Boyd & Branch, P.A., Tallahassee, for appellant.
No appearance by appellee.
PER CURIAM.
This is an appeal from a final judgment of paternity. We conclude that the trial judge erred in departing from the child support guidelines without making a finding as to his reasons for doing so, as required by section 61.30(1)(a), Florida Statutes (1991). Accordingly, we reverse that portion of the final judgment which specifies the amount of the child support payments, and we remand for the judge to either make the appropriate finding or order the guideline amount. See, e.g., Touchstone v. Touchstone, 579 So.2d 826 (Fla. 1st DCA 1991). In all other respects, the final judgment of paternity is affirmed.
SMITH, ALLEN and WOLF, JJ., concur.